TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00002-CV



                    Smith & Carlson, P.C. and Craig Carlson, Appellants

                                                v.

                                    Ted Smith, Jr., Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
         NO. 207702B, HONORABLE ROBERT DOHONEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This Court previously abated this interlocutory appeal from a temporary injunction

and referred the cause to the trial court to hear an enforcement proceeding. See Smith & Carlson,

P.C. v. Smith, No. 03-05-00002-CV (Tex. App.—Austin February 22, 2005) (memorandum op.);

Tex. R. App. P. 29.4(a). The parties have notified the Court that they have reached an agreement

concerning the temporary injunction that formed the basis of the interlocutory appeal. Accordingly,

they inform us that the appeal is moot and should be dismissed. We agree, and dismiss the appeal.

See Tex. R. App. P. 42.1.




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: April 15, 2005